Sweeney, J.
LEA contends that the decision of SERB to defer the instant dispute to arbitration is a final appealable order. However, as observed previously, the deferral order is not the subject of the appeals currently before this court. The present controversy arises in the context of SERB’S denial of LEA’s motion for reconsideration of the deferral order and its subsequent denial of the motion to vacate the order. The appeals of the deferral order itself apparently remain pending in the Franklin County and Lorain County Courts of Common Pleas. Accordingly, only the denial of these motions on jurisdictional grounds is currently presented for our review.
R.C. 4117.12(D) governs the jurisdiction of SERB to modify a preexisting order. It provides:
“Until the record in a case is filed in a court, as specified in Chapter U117. of the Revised Code, the board may at any time upon reasonable notice and in a manner it considers proper, modify or set aside, in whole or in part, any finding or order made or issued by it.” (Emphasis added.)
Both a motion for reconsideration and a motion to vacate are designed to modify or set aside an earlier determination. Consequently, SERB was correct in concluding that it lost jurisdiction to act on the motions once appeals were taken to the Franklin County and Lorain County Common Pleas Courts.
This disposition of the matter is also consistent with the procedure employed with respect to other administrative appeals. Thus, in Hal Artz Lincoln-Mercury, Inc. v. Ford Motor Co. (1986), 28 Ohio St. 3d 20, 28 OBR 83, 502 N.E. 2d 590, this court observed in paragraph three of the syllabus:
“Generally, administrative agencies have inherent authority to reconsider their own decisions since the power to decide in the first instance carries with it the power to reconsider. The agencies retain jurisdiction to set aside or otherwise reconsider their decisions until the actual institution of a court appeal or until expiration of the time for appeal, in the absence of *15specific statutory limitation to the contrary. (State, ex rel. Borsuk, v. Cleveland [1972], 28 Ohio St. 2d 224 [57 O.O. 2d 464], paragraph one of the syllabus, followed.)”
We therefore conclude that when a notice of appeal from a decision of an administrative agency has been filed, the agency is divested of jurisdiction to reconsider, vacate or modify the decision unless there is express statutory language to the contrary. Accordingly, SERB lost jurisdiction to alter its earlier decision once an appeal of the decision was taken by LEA.
Inasmuch as the deferral order is not the subject of this appeal, the other issues urged by appellant are not properly presented for review. While the parties have asked that this court decide whether the deferral order was a final appealable order and whether R.C. 119.12 or 4117.13(D) governs the appeal of SERB orders, these issues must be considered in the first instance by the courts in which the appeals of the deferral order are currently pending (Franklin County and Lorain County Common Pleas Courts).1
The judgments of the courts of appeals are therefore affirmed.

Judgments affirmed.

Moyer, C.J., Holmes, H. Brown and Brogan, JJ., concur.
Douglas and Wright, JJ., separately concur.
James A. Brogan, J., of the Second Appellate District, sitting for Res-NICK, J.

 We note parenthetically, however, that our decision in South Community, Inc. v. State Emp. Relations Bd. (1988), 38 Ohio St. 3d 224, 226-227, 527 N.E. 2d 864, 866, acknowledged that R.C. 4117.13(D) sets forth a specific procedure for appeals of determinations relative to alleged unfair practices and that such procedure is exclusive of the general appeal mechanism provided in R.C. 119.12. See R.C. 4117.02(M). Accordingly, it would appear that the appropriate forum for an appeal of the SERB deferral order would be the Lorain County Court of Common Pleas since it is within that county that “the unfair labor practice in question [is] alleged to have been engaged in, or where the person resides or transacts business * * *.” R.C. 4117.13(D).